United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 95-8330.

                        UNITED STATES of America, Plaintiff-Appellee,

                                                 v.

   408 PEYTON ROAD, S.W., Atlanta, Fulton County, Georgia, Including all buildings and
appurtenances thereon, described in Exhibit A attached, Defendant-Appellant,

      451 Hope Court, S.W., Atlanta, Fulton County, Georgia, Including all buildings and
appurtenances thereon, described in Exhibit B attached, Defendant,

                             Robert Richardson, Claimant-Appellant,

                                Carswell Denson, et al., Claimants.

                                           Jan. 23, 1998.

Appeal from the United States District Court for the Northern District of Georgia (No. 1:93-cv-913-
RLV); Robert L. Vining, Jr., Judge.

Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.*

   ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC

                            (Opinion: 112 F.3d 1106 (11th Cir.1997)).

       BY THE COURT:

       A member of this court in active service having requested a poll on whether this case should

be reheard by the Court sitting en banc, and a majority of the judges of this court in active service

having voted in favor of granting rehearing en banc,

       IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous



   *
    Senior U.S. Circuit Judge Peter T. Fay has elected to not participate in further proceedings in
this matter pursuant to 28 U.S.C. § 46(c).
panel's opinion is hereby

       VACATED.